Citation Nr: 1342547	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  06-38 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an increased evaluation in excess of 10 percent for limitation of motion of right knee with degenerative joint disease.

2. Entitlement to an increased evaluation in excess of 10 percent of limitation of motion of left knee with degenerative joint disease.

3. Entitlement to a separate evaluation for right knee instability.

4. Entitlement to a separate evaluation for left knee instability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to March 1961, from May 1967 to September 1975, and from April 1982 to November 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2010, the RO increased the disability rating to 10 percent for the right and left knee disabilities, effective July 12, 2005.  As a higher rating for this disability is assignable, and the Veteran is presumed to seek the maximum available benefit, the issue remains viable on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2010, the Veteran and his wife testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of this hearing is associated with the claims file. 

In March 2011, the Board remanded these matters for additional evidentiary development.

In November 2012, the Board remanded these matters to afford the Veteran a hearing before the VLJ who would ultimately decide his appeal in this case.

In March 2013, the Veteran was afforded a hearing before the undersigned VLJ.  A transcript of the hearing is associated with the claims file on the Virtual VA paperless claims processing system.

A review of Virtual VA reveals that it contains an August 2013 VA examination report and August 2013 Appellant Brief relevant to the issues on appeal.  Further, this appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to this electronic record.


FINDINGS OF FACT

1. The Veteran's left knee degenerative joint disease is manifest by degenerative changes and complaints of pain on use.  Extension is to 0 degrees and remaining functional is better than 45 degrees.  There is no instability. 

2. The Veteran's right knee degenerative joint disease is manifest by degenerative changes and complaints of pain on use.  Extension is to 0 degrees and remaining functional is better than 45 degrees.  There is no instability.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for left knee degenerative joint disease, based on limitation of motion have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260 (2013).

2. The criteria for an evaluation in excess of 10 percent for right knee degenerative joint disease, based on limitation of motion have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260 (2013).

3. The criteria for entitlement to a separate evaluation for left knee instability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2013).

4. The criteria for entitlement to a separate evaluation for right knee instability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

An August 2005 VCAA notice letter explained the evidence necessary to substantiate the claims for increased rating.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, a July 2009 VCAA notice letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Any defect with respect to the timing of the VCAA notice requirement was harmless error.  Although all required VCAA notice was not completed prior to the initial adjudications, the claims have been readjudicated thereafter. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and reports of VA examinations. See 38 U.S.C.A. § 5103A(a)-(d).

In June 2013, the Board remanded the appeal, in part to obtain another VA examination.  A VA examination was conducted in August 2013.  The Board finds that the VA examination was adequate because it was based on consideration of the Veteran's prior medical history, a review of the claims file, and also described his right and left knee disabilities in sufficient detail to allow the Board to make a fully informed evaluation. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The August 2013 VA examiner also answered the questions posed in the Board's remand instructions, and the RO/AMC requested outstanding records of VA or private health care provider treatment records in accordance with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2013, the Veteran was afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue on appeal, explained the concept of an increased rating and addressed flexion, extension, and instability.  The hearing focused on the elements necessary to substantiate his increased rating claim and the Veteran through his testimony demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).  The Board can adjudicate the claim based on the current record.  


Law and Regulations-Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are not warranted in this case.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran's left and right knee disabilities have been evaluation under Diagnostic Code 5260.

Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees is rated as 30 percent disabling; to 30 degrees is rated as 20 percent disabling; to 45 degrees is rated as 10 percent disabling; and to 60 degrees is rated as 0 percent disabling.

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees is rated as 50 percent disabling; to 30 degrees is rated as 40 percent disabling; to 20 degrees is rated as 30 percent disabling; to 15 degrees is rated as 20 percent disabling; to 10 degrees is rated as 10 percent disabling; and to 5 degrees or less is rated as noncompensably disabling.

A veteran may receive separate ratings under Diagnostic Code 5260 (leg, limitation of flexion), and DC 5261 (leg, limitation of extension) for disability of the same joint. VAOPGCPREC 9-2004.

A claimant who has arthritis and instability of the knee may be rated separately for these aspects of disability under diagnostic codes 5003 and 5257. VAOPGCPREC 23-97.

Under Diagnostic Code 5257, recurrent subluxation or lateral instability is rated as 10 percent disabling if slight, 20 percent disabling if moderate, and 30 percent disabling if severe.

In the October 2009 VA examination, the Veteran reported consistent problems with bilateral knee pain during weight bearing and repetitive use.  He denied locking, clicking, or popping, or swelling.  He is a retired schoolteacher.  On examination, the Veteran had a no altered gait.  There was tenderness to palpation about the infrapatellar tendon and the anterior aspect of the patella.  There was no evidence of ligamentous instability.  He had pain free range of motion from 0 to 132 degrees bilaterally following three repetitions.  However, the examiner opined that there would be a loss of 5 to 10 degrees of overall range of motion, strength, coordination, and fatigability with repetitive movement and flare-ups.  The examiner stated that the Veteran's knees did not affect his home life or work life.

In an April 2011 VA examination for a left hip disability, the examiner noted the Veteran walked upright with a normal posture and normal gait.  The Veteran was not in need of an assistive device.  He was able to toe and heel walk across the floor.

At the August 2013 VA examination, the Veteran complained of left knee pain more than right.  Left knee pain flared once a week with pain across the anterior knee.  He denied stiffness and swelling and reported that it :feels like it wants to collapse at times" a couple of times a week.  For the right knee, he complained of daily pain across the anterior knee, but denied flare-up, stiffness, and swelling.  He reported use of a cane.  He stated that he can walk two to three miles a day, but not all at once.  He denied any total incapacitating days due to his knees.

On examination, range of motion testing of the left and right knee revealed flexion to 140 degrees with no objective evidence of painful motion.  Extension was to 0 degrees with no objective evidence of painful motion.  Following repetitive motion testing, there was no change in range of motion, no additional functional loss, nor additional limitation of motion.  The Veteran had disturbance of locomotion in the left leg.  There was tenderness or pain to palpation for joint line or soft tissues of both knees.  Muscle strength testing was normal in both knees on flexion and extension.  Joint stability tests were normal.  There was no evidence of subluxation or dislocation.  The Veteran denied any meniscal conditions or surgical procedures for a meniscal condition.  The examiner found the Veteran walked with a normal gait and could walk on tip toes and heels.  The Veteran denied any pain in the knees when walking in the examination room or hallway.  Pain came only after prolonged walking.  The examiner noted x-rays from 2006 showed very mild degenerative changes typical for age and repeat x-rays at the examination showed no significant progression of degenerative changes.  The examiner stated that the Veteran's service-connected knee do not impact his ability to work.

The examiner stated there is no objective evidence that pain would further limit his range of motion.  The examiner explained that pain may give the Veteran the subjective sensation that he has to slow down but it would not likely severely impact his function.  The Veteran reported that flare-ups do not impact the function of his knee.  The examiner stated that the Veteran's report of giving away is related to pain and not true instability or subluxation.

During the March 2013 Board hearing, the Veteran testified that he has limitation of motion due to pain upon flexion in both his right and left knees.  He stated that he can flex his knees at least halfway and pain will not always be present.  The Veteran's representative performed a demonstration of flexion of the leg where the Veteran observed and noted where it was likely painful for him to flex.

Additionally, the Veteran asserted that he has some instability in both knees, with his right knee being worse.  He stated that he walks with a cane as a precautionary measure because he feels that his knees will give out.  He testified that he has fallen on about six to eight different occasions, with one occasion resulting in an emergency room visit at the hospital because his knee gave out.

Analysis

The Veteran has appealed the assignment of the separate 10 percent evaluations for his left and right knee degenerative joint disease.  A 10 percent evaluation contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  It is also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees.  See 38 C.F.R. § 4.7; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Separate evaluations may be assigned for compensable limitation of extension or instability/subluxation.  See generally VAOPGCPREC 23-97, VAOPGCREC 9-98, VAOPGCPREC 9-04.

After a review of the evidence of record, the Board finds that an increase rating for the Veteran's left and right knee degenerative joint disease is not warranted.  The Veteran's examinations show painful range of motion, with a limitation of flexion at 132 degrees, with a possible decrease in ROM by 10 degrees, thus warranting a 10 percent rating under 38 C.F.R. §§ 4.59, 4.71a.  Although the appellant had pain on motion, such pain did not functionally limit flexion to less than 45 degrees.  Here, neither the lay nor medical evidence establishes that flexion is functionally less than 45 degrees.  Rather, the examinations disclosed that he retained useful flexion that was better than 45 degrees.

As indicated, a separate evaluation may be assigned for compensable limitation of extension under Diagnostic Code 5261.  However, all examinations disclosed full and extension and there is no lay evidence of limitation of extension.  Accordingly, a separate compensable evaluation under Diagnostic Code 5261 is not warranted.

The Board has also considered whether the Veteran's reports of instability warrant separate ratings under Diagnostic Code 5257.  During the March 2013 Board hearing, the Veteran addressed limitation of flexion and reported at 25 to 30 degrees on the left knee and at 15 degrees on the right knee.  Although the Board finds the Veteran's assertions as to his knees feeling unstable are competent statements, the Board is persuaded by the results of the objective results of the joint stability tests shown on examination. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The examination before and after his hearing found much greater functional use than his lay statements indicate in this case.  The Board finds the observations of skilled professionals are far more probative and credible than the Veteran's report of significant difficulty with extension, flexion, and instability during the hearing.  The preponderance of the evidence, including the October 2009 and August 2013 VA examination results, indicate that there is no objective evidence of instability or subluxation.  

As such, the Board finds that the evidence of record warrants the current separate 10 percent disability evaluations for the left and right knee disabilities under Diagnostic Code 5260.  The preponderance of the evidence is against assignment of a higher rating or a separate rating for instability under Diagnostic Code 5257.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected bilateral knee disability.  The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the Veteran has symptoms of knee pain and tenderness, with functional impairment after prolonged walking.  The Veteran's symptomatic bilateral knee disability is contemplated in the rating schedule.  There is nothing to indicate that the disability picture is exceptional or unusual.  Accordingly, referral to the Director, Compensation and Pension, is not warranted.

As the preponderance of the evidence is against the claim for a higher rating in excess of 10 percent for the left and right knee disabilities, to include separate ratings for instability, the benefit of the doubt doctrine is not for application.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a rating in excess of 10 percent for degenerative changes of the left knee is denied.

Entitlement to a rating in excess of 10 percent for degenerative changes of the right knee is denied.

Entitlement to a separate evaluation for instability of the left knee is denied.

Entitlement to a separate evaluation for instability of the left knee is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


